Exhibit 10.44


ex10222016mipimage1.gif [ex10222016mipimage1.gif]


CVS HEALTH CORPORATION
BUSINESS PLANNING COMMITTEE
RESTRICTED STOCK UNIT AGREEMENT – ANNUAL GRANT
GRANT DATE: APRIL 1, 2016




1.
Pursuant and subject to the provisions of the 2010 Incentive Compensation Plan,
as amended (the “ICP”) of CVS Health Corporation (the “Company”), on the date
set forth above (the “Grant Date”), the Company has awarded and hereby evidences
the Restricted Stock Unit (“RSU”) Award to the person named below (the
“Participant”), subject to the terms and conditions set forth and incorporated
in this Restricted Stock Unit agreement (the “Agreement”). The ICP is hereby
made a part hereof and Participant agrees to be bound by all the provisions of
the ICP. Capitalized terms not otherwise defined herein shall have the meaning
assigned to such term(s) in the ICP. On the Grant Date specified above, the Fair
Market Value (the “FMV”), which is the Closing Price of the Company’s common
stock on the Grant Date, of each RSU equals $104.82.



Participant:
Jonathan C. Roberts
Employee ID:
XXXXX
RSUs (#):
21,465



2.
Each RSU represents a right to a future payment of one share (“Share”) of Common
Stock ($0.01 par value) of the Company, subject to required tax withholding.



3.
(a)    To the extent dividends are paid on Shares while the RSUs remain
outstanding and prior to the Settlement Date (as defined below), subject to
Section 5(b), Participant shall be entitled to receive a cash payment in an
amount equivalent to the cash dividends with respect to the number of Shares
covered by the RSUs; provided, however, that no dividends shall be payable with
respect to any RSUs forfeited on or prior to the dividend record date.



(b)    Participant hereby agrees that the Company may withhold from the dividend
equivalent amounts referred to in Paragraph 3(a) above amounts sufficient to
satisfy the applicable tax withholding in respect of such dividend equivalent
payments.


4.
Subject to the terms and conditions of the ICP and this Agreement and subject to
Participant’s continued employment, Participant shall be entitled to receive
(and the Company shall deliver to Participant) the Shares on the Vesting Date(s)
set forth herein, or as soon as administratively practicable, but within 30 days
thereafter, unless delivery of the Shares has been deferred in accordance with
Section 5 below (the date of such delivery of the Shares being hereafter
referred to as the “Settlement Date”). Each “Vesting Date,” except as otherwise
provided in Section 7, shall be in accordance with the schedule set forth below:



(a) 50% of the RSUs shall vest on the third anniversary of the Grant Date;
(b) 50% of the RSUs shall vest on the fifth anniversary of the Grant Date.






--------------------------------------------------------------------------------





5.
(a)    In accordance with rules promulgated by the Management Planning and
Development Committee of the Board of Directors (the “Committee”), Participant,
to the extent eligible under the CVS Health Deferred Stock Compensation Plan,
may elect to defer delivery of Shares in settlement of RSUs covered by this
Agreement. Any such deferred delivery date elected by Participant shall become
the Settlement Date for purposes of this RSU Agreement.



(b)    Notwithstanding Section 3(a), to the extent dividends are paid on such
deferred Shares following the Vesting Date and prior to the Settlement Date,
Participant shall be entitled to receive a number of additional deferred Shares
equal to: (x) the amount of dividend per Share as declared by the Company’s
Board of Directors on the Company’s common stock multiplied by (y) the number of
deferred Shares held by Participant on the record date of such dividend, divided
by (z) the FMV of a Share on such dividend payment date.


6.
On the Settlement Date the number of Shares to be delivered by the Company to
Participant shall be reduced by the smallest number of Shares having a FMV at
least equal to the dollar amount of Federal, state and local tax withholding
required to be withheld by the Company with respect to such RSUs on such date.



7.
(a)     Except as provided in Paragraphs 7 (b) – (f) below, if, for any reason,
Participant’s employment with the Company and any subsidiary of the Company
terminates, all RSUs not then vested in accordance with Section 4 above shall be
immediately forfeited.



(b)In the event Participant’s employment with the Company and any subsidiary of
the Company terminates by reason of death, RSUs not then vested in accordance
with Section 4 will become immediately vested and the Vesting Date shall be the
date of death.


(c)(i) In the event Participant’s employment with the Company and any subsidiary
of the Company terminates prior to the third anniversary of the Grant Date by
reason of a “Qualified Retirement”, the following shall apply:


(1) RSUs that are unvested as of the Participant’s retirement date, which is the
last day that the Participant is employed by the Company and any subsidiary of
the Company, shall vest as of the Participant’s retirement date on a pro rata
basis as follows: the total number of RSUs vesting as of the retirement date
shall be equal to the number of RSUs granted on the Grant Date multiplied by the
following fraction: (A) the numerator shall be the whole number of months
elapsed as of the retirement date since the Grant Date and (B) the denominator
shall be thirty-six (36). For purposes of this calculation, the number of months
in the numerator in sub-section (A) above shall include any partial month in
which Participant has worked. For example, if the time elapsed between the Grant
Date and the retirement date is eight months and five days, the numerator in
sub-section (A) above shall be nine, and any Shares represented by RSUs that so
vest shall settle in accordance with the original schedule set forth in Section
4 of this Agreement; and


(2) Provided that Participant has executed and complies in all respects with the
“Restrictive Covenant Agreement”, upon his Qualified Retirement and his
compliance with the Restrictive Covenant Agreement through the expiration of its
term, Participant shall vest in any RSUs that are unvested as of his retirement
date, as determined after the application of the provisions of subsection (1)
above, on the last day of the three-year restrictive period, and the RSUs shall
settle on that same day.






--------------------------------------------------------------------------------





(ii) In the event Participant’s employment with the Company and any subsidiary
of the Company terminates on or after the third anniversary, but prior to the
fifth anniversary of the Grant Date by reason of a “Qualified Retirement”, the
following shall apply:


(1) RSUs that are unvested as of the Participant’s retirement date, which is the
last day that the Participant is employed by the Company and any subsidiary of
the Company, shall vest as of the Participant’s retirement date on a pro rata
basis as follows: the total number of RSUs vesting as of the retirement date
shall be equal to 50% of the RSUs granted on the Grant Date multiplied by the
following fraction: (A) the numerator shall be the whole number of months
elapsed as of the retirement date since the Grant Date and (B) the denominator
shall be sixty (60). For purposes of this calculation, the number of months in
the numerator in sub-section (A) above shall include any partial month in which
Participant has worked. For example, if the time elapsed between the Grant Date
and the retirement date is eight months and five days, the numerator in
sub-section (A) above shall be nine, and any Shares represented by RSUs that so
vest shall settle in accordance with the original schedule set forth in Section
4 of this Agreement; and


(2) Provided that Participant has executed and complies in all respects with the
“Restrictive Covenant Agreement”, upon his Qualified Retirement and his
compliance with the Restrictive Covenant Agreement through the expiration of its
term, Participant shall vest in any RSUs that are unvested as of his retirement
date, as determined after the application of the provisions of subsection (1)
above, on the last day of the three-year restrictive period, and the RSUs shall
settle on that same day.


“Restrictive Covenant Agreement” shall mean the restrictive covenant agreement
in the form required by the Company in connection with the grant hereunder,
attached hereto as Exhibit A, that sets forth restrictive covenants, such as
non-competition, non-disclosure, and/or non-solicitation obligations, for a
three-year period immediately following Participant’s employment termination, as
well as any later restrictive covenant agreement that may be required by the
Company.


“Qualified Retirement” shall mean termination of employment on or after
attainment of age fifty-five (55) with at least ten (10) years of continuous
service or attainment of age sixty (60) with at least five (5) years of
continuous service, provided that: (i) if Participant elects to terminate his
employment voluntarily, Participant has provided the Company with at least
twelve (12) months advance written notice of his retirement and retirement date
or (ii) if the Company elects to terminate Participant’s employment, such
termination is without cause; and (iii) in either case, such retirement and
retirement date have been approved by the Committee. In the event Participant’s
termination of employment qualifies as a Qualified Retirement and Participant
also enters into a severance agreement with the Company, the terms of this
Section 7(c) shall apply.


(d) (i) In the event Participant’s employment with the Company and any
subsidiary of the Company terminates prior to the third anniversary of the Grant
Date by reason of total and permanent disability (as defined in the Company’s
Long-Term Disability Plan, or, if not defined in such Plan, as defined by the
Social Security Administration), the RSUs shall vest as of the employment
termination date on a pro rata basis as follows: the total number of RSUs vested
as of the termination date, which is the last date that the Participant is
employed by the Company and any subsidiary of the Company, shall be equal to the
number of RSUs granted on the Grant Date multiplied by the following fraction:
(A) the numerator shall be the whole number of months elapsed as of
Participant’s termination date since the Grant Date and (B) the denominator
shall be thirty-six (36). For purposes




--------------------------------------------------------------------------------





of this calculation, the number of months in the numerator in sub-section (A)
above shall include any partial month in which Participant has worked. For
example, if the time elapsed between the Grant Date and the termination date is
eight months and five days, the numerator in sub-section (A) above shall be
nine. Any Shares represented by RSUs that vest under this section shall settle
on the Settlement Date that would have applied under the original schedule set
forth in Section 4 of this RSU Agreement.


(ii) In the event the Participant’s employment with the Company and any
subsidiary of the Company terminates after the third anniversary, but prior to
the fifth anniversary, of the Grant Date, by reason of total and permanent
disability (as defined in the Company’s Long-Term Disability Plan, or, if not
defined in such Plan, as defined by the Social Security Administration), the
remaining unvested RSUs shall vest as of the employment termination date on a
pro rata basis according to the following formula: 50% of the RSUs granted on
the Grant Date multiplied by the following fraction: (C) the numerator shall be
the whole number of months elapsed as of the termination date since the Grant
Date as of Participant’s termination date and (D) the denominator shall be sixty
(60). For purposes of this calculation, the number of months in the numerator in
sub-section (C) above shall include any partial month in which Participant has
worked. For example, if the time elapsed between the Grant Date and the
termination date is fifty-four months and five days, the numerator in
sub-section (C) above shall be fifty-five. Any Shares represented by RSUs that
vest under this section shall settle on the Settlement Date that would have
applied under the original schedule set forth in Section 4 of this RSU
Agreement.


(e)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates and Participant receives severance pay, RSUs not
vested at the time of Participant’s employment termination date but scheduled to
vest during the severance period specified in the agreement providing for
severance pay shall vest as of the Participant’s employment termination date and
settle in accordance with the original schedule set forth in Section 4 of this
RSU Agreement. All RSUs not scheduled to vest during the specified severance
period shall be forfeited as of the last day of the Participant’s severance
period. In the event that Participant returns to employment with the Company or
any subsidiary prior to the expiration of the severance period specified in a
severance agreement with the Company, Participant shall be treated as if his
employment with the Company or any subsidiary of the Company had continued
through the severance period for purposes of determining eligibility for
continued vesting. In the event Participant’s termination of employment
qualifies as a Qualified Retirement the terms of Section 7(c) shall apply.


(f)    Notwithstanding the above, (i) the provisions of Section 10 of the ICP
shall apply in the event of a Change in Control (as defined in such Section 10)
and (ii) the provisions of Section 7(e)(iv) of the ICP shall apply.


(g)    For purposes of this Section 7, transfer of Participant’s employment from
the Company to a subsidiary of the Company, transfer among or between
subsidiaries of the Company, or transfer from a subsidiary of the Company to the
Company shall not be treated as a termination of employment.


(h)    Participant will be responsible for any applicable withholding or other
taxes that may become due as a result of RSUS that vest as of Participant’s
employment termination date or thereafter.


8.
An RSU does not represent an equity interest in the Company and carries no
voting rights. Participant shall have no rights of a shareholder with respect to
the RSUs until the Shares have been delivered to Participant.







--------------------------------------------------------------------------------





9.
Neither the execution and delivery hereof nor the granting of the award
evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.



10.
Any notice required to be given hereunder to the Company shall be addressed in
writing to: CVS Health Corporation, Senior Vice President, Compensation &
Benefits, One CVS Drive, Woonsocket, RI 02895. Any notice required to be given
hereunder to Participant shall be addressed to such Participant at the address
shown on the records of the Company, subject to the right of either party
hereafter to designate, in writing, to the other, some other address.



11.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the ICP shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of the ICP, the ICP shall govern.



12.
The award of RSUs pursuant to this Agreement is expressly subject to and
contingent upon the requirement that the Participant shall have fully executed
and delivered to the Company the Restrictive Covenant Agreement attached as
Exhibit A.



Participant agrees to execute and deliver such agreement by the deadline set
forth by the Company, which shall be no less than ten days from the date it is
provided to Participant.


Participant agrees that failure to execute and return the Restrictive Covenant
Agreement by the deadline set forth by the Company shall result in the immediate
and irrevocable forfeiture of the RSU Award hereunder and any right to receive
dividend equivalents or Shares with respect thereto. Further, if Participant
violates any provision of the Restrictive Covenant Agreement, any unvested RSUs
will be immediately and irrevocably forfeited, and no payment of any kind,
including dividend equivalents or Shares, shall be payable with respect thereto.
This Section shall not constitute the Company’s exclusive remedy for
Participant’s violation of the Restrictive Covenant Agreement, and the Company
may seek all available legal or equitable remedies in the event of Participant’s
violation or threatened of the Restrictive Covenant Agreement, including
injunctive relief.


13. By accepting this Award, Participant acknowledges that a copy of the ICP has
been made available by the Company for Participant’s reference and agrees to be
bound by the terms and conditions set forth in this Agreement and the ICP as in
effect from time to time, including the requirement that Participant sign and
return the Restrictive Covenant Agreement, as required by the Company as set
forth in Section 12.


14. By accepting this Award, Participant further acknowledges that the Federal
securities laws and/or Company’s policies regarding trading in its securities
may limit or restrict Participant’s right to trade Shares, including without
limitation, sales of Shares acquired in connection with RSUs. Participant agrees
to comply with such Federal securities law requirements and Company policies as
such laws and policies may be amended from time to time.


15. The Company intends that this Agreement not violate any applicable provision
of, or result in any additional tax or penalty under, Section 409A of the
Internal Revenue Code of 1986 (the “Code”), as amended, and that to the extent
any provisions of this Agreement do not comply with Code Section 409A the
Company will make such changes in order to comply with Code Section 409A to the
extent it considers reasonable. In all events, the provisions of CVS Health
Corporation’s 409A Universal Definitions Document are hereby incorporated by
reference, and to the extent required to avoid a violation of the applicable
rules under Section 409A by reason of Section 409A(a)(2)(B)(i) of the




--------------------------------------------------------------------------------





Code, payment of any amounts subject to Section 409A of the Code shall be
delayed until the first business day of the seventh month immediately following
the employment termination date. For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to a “termination of employment” (and
corollary terms) shall be construed to refer to a “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing, the Company makes no representations as to the tax treatment or
consequences of any payment made hereunder, and Participant, by accepting this
Award, acknowledges that Participant shall be solely responsible for same.


16. The Award subject to this RSU Agreement under the ICP shall be subject to
the terms of the Company’s Recoupment Policy as it exists from time to time,
which may require the Participant to immediately repay to the Company the value
of any pre-tax economic benefit that he or she may derive from the Award. By
accepting this Award, Participant acknowledges that the Company’s Recoupment
Policy has been made available for the Participant’s reference.


17. This Agreement shall be governed by the laws of Delaware, without giving
effect to its choice of law provisions.


18. This Agreement shall be fully effective only upon the Participant’s formal
acceptance of the terms and conditions set forth above as required by the
Company.




By:
/s/ Lisa G. Bisaccia                    

Lisa G. Bisaccia
Executive Vice President, Chief Human Resources Officer
CVS Health Corporation




Accepted By: /s/ Jonathan C. Roberts            
     Participant Signature


     May 20, 2016                
Date                    


                                              




